Exhibit 10.4

 

The First American Financial Corporation

Executive Supplemental Benefit Plan

Amended and Restated Effective

as of June 1, 2010

© Copyright 2010



--------------------------------------------------------------------------------

Contents

 

   Article 1. Introduction    1

1.1

   Background and History    1

1.2

   Purpose of the Plan    1

1.3

   Gender and Number    1    Article 2. Definitions    2

2.1

   Affiliate    2

2.2

   Annuity Starting Date    2

2.3

   Basic Plan    2

2.4

   Beneficiary    2

2.5

   Board of Directors    3

2.6

   Change of Control    3

2.7

   Code    3

2.8

   Committee    3

2.9

   Company    3

2.10

   Competing Business    3

2.11

   Competition    4

2.12

   Covered Compensation    4

2.13

   Deferred Retirement Date    4

2.14

   Disabled    5

2.15

   Early Retirement Date    5

2.16

   Employee    5

2.17

   Employer    5

2.18

   ERISA    5

2.19

   Executive    5

2.20

   Final Average Compensation    6

2.21

   Good Cause    6

2.22

   Hours of Service    6

2.23

   In Pay Status    7

2.24

   Incumbent Directors    7

2.25

   Joint and Survivor Annuity    7

2.26

   Management Plan    8

2.27

   Normal Retirement Date    8

2.28

   Person    8

2.29

   Plan    8

2.30

   Pre-Retirement Death Benefit    8

© Copyright 2010

 

i



--------------------------------------------------------------------------------

2.31

   Retirement Income Benefit    8

2.32

   Separation from Service    9

2.33

   Specified Employee    9

2.34

   Spouse    10

2.35

   Surviving Spouse    10

2.36

   Years of Credited Service    10    Article 3. Retirement Income Benefits   
11

3.1

   Eligibility to Participate    11

3.2

   Normal Retirement    11

3.3

   Early Retirement    12

3.4

   Disabled Executive    12

3.5

   Six-Month Delay for Specified Employees    12

3.6

   Rehired Executive Not In Pay Status    13

3.7

   Rehired Executive In Pay Status    13    Article 4. Pre-Retirement Death
Benefit    14    Article 5. Vesting of Benefits    15

5.1

   General Rule    15

5.2

   Change of Control    15

5.3

   Forfeiture in the Event of Competition    15    Article 6. Funding of
Benefits    17    Article 7. Plan Administration    19

7.1

   Committee    19

7.2

   Operation of the Committee    19

7.3

   Agents    20

7.4

   Compensation and Expenses    20

7.5

   Committee’s Powers and Duties    20

7.6

   Committee’s Decisions Conclusive/Exclusive Benefit    21

7.7

   Indemnity    21

7.8

   Insurance    23

7.9

   Notices    23

7.10

   Data    23

7.11

   Claims Procedure    24

7.12

   Effect of a Mistake    26    Article 8. Amendment and Termination    27

8.1

   Amendment and Termination Generally    27

8.2

   Amendment and Termination Following a Change of Control    27    Article 9.
Miscellaneous    28

9.1

   No Enlargement of Employee Rights    28

9.2

   Benefit Agreement    28

© Copyright 2010

 

ii



--------------------------------------------------------------------------------

9.3

   Exclusion for Suicide or Self-Inflicted Injury    28

9.4

   Leave of Absence    28

9.5

   Termination for Good Cause    28

9.6

   Monthly Payments    28

9.7

   Actuarial Equivalence    29

9.8

   Withholding    29

9.9

   No Examination or Accounting    29

9.10

   Records Conclusive    29

9.11

   Section 409A    29

9.12

   Service of Legal Process    29

9.13

   Governing Law    29

9.14

   Severability    29

9.15

   Missing Persons    30

9.16

   Facility of Payment    30

9.17

   General Restrictions Against Alienation    30

9.18

   Counterparts    31

9.19

   Effect of Amendment on Vested Executives    31

9.20

   Assignment    31

© Copyright 2010

 

iii



--------------------------------------------------------------------------------

Article 1. Introduction

 

1.1 Background and History

The First American Financial Corporation Executive Supplemental Benefit Plan was
established by the Board of Directors of The First American Corporation (“FAC”)
, effective as of July 1, 1985. The Plan was amended and restated, effective
November 1, 2007, to comply with final regulations under Code section 409A. The
Plan was again amended and restated, effective as of January 1, 2009, to amend
and clarify certain Plan provisions and to clarify compliance with certain
aspects of the final regulations under Code section 409A.

On June 1, 2010, FAC transferred sponsorship and administration of the Plan to
the First American Financial Corporation (the “Company”). As a part of this
transfer, the Company assumed the liabilities under the portion of the Plan
covering the Company’s employees and former employees and FAC remained
responsible for liabilities under the portion of the Plan relating to FAC
employees and former FAC employees.

The Company is now restating the Plan to incorporate prior amendments and to
reflect that it is the sole sponsor thereof, effective as of June 1, 2010
(“Effective Date”). The provisions of this Plan are intended to govern the
benefits payable to a Participant under this Plan both before and after June 1,
2010.

The adoption of this Plan is not intended to grant additional benefits to the
Plan Participants hereof, rather, is intended to be consistent with the
historical practice of the Plan. Accordingly, all elections by Company employees
and former employees that were in effect under the terms of the Plan immediately
prior to June 1, 2010, shall continue in effect from and after such date until a
new election that by its terms supersedes the prior election is made by such
Company employee or former employee in accordance with the terms of the Plan and
consistent with the provisions of Code Section 409A to the extent applicable. As
a result thereof, nothing herein is intended to constitute a “material
modification” (within the meaning of Code Section 409A) of the Plan.

 

1.2 Purpose of the Plan

The Plan is designed to provide supplemental retirement income and death
benefits for certain Executives.

 

1.3 Gender and Number

Except as otherwise indicated by the context, any masculine or feminine
terminology shall also include the opposite gender, and the definition of any
term in the singular or plural shall also include the opposite number.

© Copyright 2010

 

1



--------------------------------------------------------------------------------

Article 2. Definitions

The following definitions, set forth in alphabetical order, are used throughout
the Plan and have the meaning set forth below.

 

2.1 Affiliate

“Affiliate” means

 

(a) Any entity or organization that, together with the Company, is part of a
controlled group of corporations, within the meaning of Code section 414(b);

 

(b) Any trade or business that, together with the Company, is under common
control, within the meaning of Code section 414(c); and

 

(c) Any entity or organization that is required to be aggregated with the
Company, pursuant to Code sections 414(m) or 414(o).

For purposes of this Plan, however, the term “Affiliate” shall be interpreted
such that the phrase “at least 50 percent” will be substituted for the phrase
“at least 80 percent” in each place that it appears in Code section 1563.
Additionally, an entity shall be an Affiliate only during the period when the
entity has the required relationship, under this Plan section 2.1, with the
Company.

 

2.2 Annuity Starting Date

“Annuity Starting Date” means the first day of the first period for which an
amount is paid as an annuity.

 

2.3 Basic Plan

“Basic Plan” means The First American Financial Corporation Pension Plan, a
defined benefit pension plan qualified under Code section 401(a), as amended
from time to time.

 

2.4 Beneficiary

“Beneficiary” means the person, persons or entity designated in writing by the
Executive on forms provided by the Company to receive the Pre-Retirement Death
Benefit set forth under Article 4 of the Plan in the event of the Executive’s
death. An Executive may change the designated Beneficiary from time to time by
filing a new written designation with the Company, and such designation shall be
effective upon receipt by the Company, provided that the Company has determined
that such change in Beneficiary will not result in an “impermissible
acceleration” under Code section 409A. If the Company determines that such
change in Beneficiary will result in an “impermissible acceleration,” such
intended change will be null and void and the Beneficiary on file prior to such
intended change (if any) shall remain the Beneficiary. If an Executive has not
designated a Beneficiary, or if a designated Beneficiary is not living or in
existence at the time of the Executive’s death, the Pre-Retirement Death Benefit
payable under the Plan shall be paid to the Executive’s Spouse, if then living,
and if the Executive’s Spouse is not then living, to the Executive’s estate.

© Copyright 2010

 

2



--------------------------------------------------------------------------------

2.5 Board of Directors

“Board of Directors” means the Board of Directors of the Company.

 

2.6 Change of Control

“Change of Control” means the occurrence of any of the following:

 

(a) The acquisition by any person, entity or “group” (as defined in section
13(d)(3) of the Securities Exchange Act of 1934, as amended (“Exchange Act”)) as
beneficial owner, directly or indirectly, of securities of the Company
representing 25% or more of the combined voting power of the then outstanding
securities of the Company.

 

(b) A change in the composition of the Board of Directors occurring within a
two-year period, as a result of which fewer than a majority of the directors are
Incumbent Directors; or

 

(c) Any other event constituting a change in control required to be reported in
response to item 6(e) of Schedule 14A of Regulation 14A under the Exchange Act.

Notwithstanding the foregoing, a Change of Control shall not be deemed to have
occurred by reason of the acquisition of Company securities by the Company, any
entity controlled by the Company or any plan sponsored by the Company which is
qualified under Code section 401(a) or by reason of the acquisition of Company
securities (either directly or indirectly as a result of a merger, consolidation
or otherwise) in a transaction approved by the Incumbent Directors.

 

2.7 Code

“Code” means the Internal Revenue Code of 1986, as amended.

 

2.8 Committee

“Committee” means the Compensation Committee appointed by the Board of
Directors, or any other committee appointed by the Board of Directors to
administer this Plan in accordance with Article 7 of the Plan.

 

2.9 Company

“Company” means The First American Financial Corporation.

 

2.10 Competing Business

“Competing Business” means any individual (including the Executive), person,
sole proprietorship, joint venture, partnership, corporation, limited liability
company, business entity, trust or other entity that competes with, or will
compete with, the Company or an Affiliate in any locality worldwide. A Competing
Business includes, without limitation, any start-up or other entity in
formation.

© Copyright 2010

 

3



--------------------------------------------------------------------------------

2.11 Competition

“Competition” means any of the following, whether occurring during or after the
end of the Executive’s employment with the Employer:

 

(a) The Executive’s Involvement (as defined in Article 5) in or with a Competing
Business;

 

(b) The misappropriation, sale, transfer, use or disclosure of trade secrets, or
confidential or proprietary information of the Company or an Affiliate;

 

(c) Any action or attempt by the Executive, directly or indirectly, either for
himself or for any other person or entity, to recruit or solicit for hire any
employee, officer, director, consultant, independent contractor or other
personnel of the Company or an Affiliate, or to induce or encourage such a
person or entity to terminate his, her or its relationship, or breach an
agreement, with the Company or an Affiliate; or

 

(d) Any action or attempt by the Executive, directly or indirectly, either for
himself or for any other person or entity, to solicit or induce any customer or
potential customer of the Company or an Affiliate to cease or not commence doing
business, in whole or in part, with or through the Company or an Affiliate, or
to do business with any other person, firm, partnership, corporation or any
Competing Business.

 

2.12 Covered Compensation

“Covered Compensation” means base salary, cash bonus, sales commissions, similar
commission-based remuneration and equity-based compensation explicitly
designated as Covered Compensation or explicitly designated as compensation for
past performance. “Covered Compensation” excludes any other form of
remuneration, including, but not limited to, equity compensation awarded to
incentivize future performance, relocation expenses and bonuses, earn-outs and
other acquisition-related consideration, car allowances and perquisites. Except
as otherwise provided by the Committee, “Covered Compensation” also excludes any
payments made in connection with a Separation from Service, including, but not
limited to, any bonus paid to an Executive in connection with his Separation
from Service during a calendar year in which such Executive has already received
a performance bonus. If an Executive dies or becomes Disabled, his Covered
Compensation for that calendar year shall be defined as the Covered Compensation
received through the date of death or disability, respectively, and no
compensation received thereafter shall be considered Covered Compensation.
Covered Compensation shall for all purposes be deemed paid in the year in which
it is actually paid.

 

2.13 Deferred Retirement Date

“Deferred Retirement Date” means the date on which an Executive who is actively
employed by the Company or an Affiliate incurs a Separation from Service
following attainment of his Normal Retirement Date.

© Copyright 2010

 

4



--------------------------------------------------------------------------------

2.14 Disabled

“Disabled” means an Executive who is, in the determination of the Committee,
unable to perform substantially all of the material duties of one’s regular
position because of a bodily injury sustained or disease originating after the
date of such person’s designation as an Executive under this Plan.
Notwithstanding the foregoing:

 

(a) After an Executive has been Disabled as defined above for a period of 24
continuous months, the Executive will cease to be considered Disabled unless he
is unable to perform any occupation for which he is reasonably fitted by
education, training or experience because of such bodily injury or sickness; and

 

(b) An Executive is not Disabled at any time that he is working for pay or
profit at any occupation.

 

2.15 Early Retirement Date

“Early Retirement Date” means the later of an Executive’s

 

(a)

55th birthday;

 

(b) Completion of 10 Years of Credited Service; and

 

(c) Completion of 5 years as an Executive under the Plan and/or the Management
Plan (which requirement may be waived unilaterally only by the Board of
Directors or the Committee).

 

2.16 Employee

“Employee” means any person who is employed by the Company or Affiliate and who
is classified as a common-law Employee in the employment records of the Company
or an Affiliate (other than a leased employee within the meaning of Code section
414(n)(2)).

 

2.17 Employer

“Employer” means the Company and any Affiliate.

 

2.18 ERISA

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

2.19 Executive

“Executive” means a key management or key highly compensated employee of the
Employer who has been specifically designated by the Board of Directors or the
Committee, or the designee of either, as eligible to participate in this Plan,
as evidenced by execution by the Executive of the benefit agreement contemplated
by Plan section 9.2.

© Copyright 2010

 

5



--------------------------------------------------------------------------------

2.20 Final Average Compensation

“Final Average Compensation” means the Executive’s average one-year Covered
Compensation for the five-year period ending on December 31 of the calendar year
immediately preceding the calendar year in which the Executive has a Separation
from Service.

 

2.21 Good Cause

“Good Cause” means, with respect to an Employee’s Separation from Service with
his Employer, a termination for:

 

(a) Employee’s breach of any fiduciary duty to Employer;

 

(b) Employee’s failure or refusal to comply with laws or regulations applicable
to Employer and its business or the policies of Employer governing the conduct
of its employees;

 

(c) Employee’s gross incompetence in the performance of Employee’s job duties;

 

(d) Commission by Employee of any criminal or fraudulent acts against Employer;

 

(e) The failure of Employee to perform duties consistent with a commercially
reasonable standard of care;

 

(f) Employee’s failure or refusal to perform Employee’s job duties; or

 

(g) Any gross or willful conduct of Employee resulting in loss to Employer or
any other Affiliate of the Company, or damage to the reputation of Employer or
any other Affiliate of the Company.

 

2.22 Hours of Service

“Hours of Service” means:

 

(a) Each hour for which an Executive is paid or entitled to payment by the
Company or an Affiliate for the performance of duties.

 

(b) Each hour for which an Executive is paid or entitled to payment by the
Company or an Affiliate on account of a period of time during which no duties
are performed (irrespective of whether the employment relationship has
terminated) due to vacation, holiday, illness, incapacity (including disability)
layoff, jury duty, or leave of absence.

 

(c) Each hour for which back pay (irrespective of mitigation of damages) for an
Executive is either awarded or agreed to by the Company or an Affiliate, with no
duplication of credit for hours under subsections (a) or (b) and this
subsection.

 

(d) Each hour credited pursuant to applicable ERISA regulations for unpaid
periods of absence for service in the United States armed forces or Public
Health Service during which an Executive’s reemployment rights are guaranteed by
law, provided that the

© Copyright 2010

 

6



--------------------------------------------------------------------------------

Executive is reemployed by the Company or an Affiliate within the time limits
prescribed by such law.

Notwithstanding the foregoing, no more than 501 Hours of Service shall be
credited to an Executive on account of any single continuous period during which
the Executive performs no duties.

To the extent a record of an Executive’s hours of employment is not maintained
by the Company or an Affiliate, the Executive shall be credited with 10 Hours of
Service for each day for which the Executive would be required to be credited
with at least one Hour of Service.

All Hours of Service shall be determined and credited to computation periods in
accordance with reasonable standards and policies consistent with United States
Department of Labor Regulations sections 2530.200b-2(b) and (c).

Notwithstanding anything herein to the contrary, each Hour of Service credited
to an Executive under any previous version of the Plan, shall be credited to the
Executive under this Plan.

 

2.23 In Pay Status

“In Pay Status” means, with respect to a benefit, that an Executive or
Beneficiary has met all of the requirements to receive such benefit, and it is
being paid or is about to be paid to such Executive or Beneficiary. No benefit
can be paid under this Plan unless the Executive has incurred a Separation from
Service.

 

2.24 Incumbent Directors

“Incumbent Directors” means directors who either are:

 

(a) Directors of the Company as of November 1, 2007; or

 

(b) Elected, or nominated for election, to the Board of Directors with the
affirmative votes of at least two-thirds of the Incumbent Directors at the time
of such election or nomination (but shall not include an individual not
otherwise an Incumbent Director whose election or nomination is in connection
with an actual or threatened proxy contest relating to the election of directors
to the Company.

 

2.25 Joint and Survivor Annuity

“Joint and Survivor Annuity” means an annuity that provides equal monthly
payments for the life of the Executive and, after his death, a reduced annuity
(“survivor annuity”) for the life of the Executive’s Surviving Spouse, if any.
The monthly payment under the survivor annuity to a Surviving Spouse shall be
equal to 50% of the amount of the monthly payment made to the Executive during
their joint lives if the Surviving Spouse is not more than five years younger,
or is older, than the Executive at the time benefits begin. If the Surviving
Spouse is more than five years younger than the Executive, the survivor annuity
will be determined with reference to the actual age of the Surviving Spouse at
the time benefits begin and will be reduced to produce the

© Copyright 2010

 

7



--------------------------------------------------------------------------------

actuarial equivalent of a 50% survivor annuity for a Surviving Spouse who is
five years younger than the Executive.

If the Executive is not married at the time that Plan benefits commence, the
Joint and Survivor Annuity means an annuity providing equal monthly payments for
the lifetime of the Executive with no survivor benefits.

 

2.26 Management Plan

“Management Plan” means The First American Management Supplemental Benefit Plan.

 

2.27 Normal Retirement Date

“Normal Retirement Date” means the last day of the month coinciding with or next
following the later of an Executive’s:

 

(a)

62nd birthday;

 

(b) Completion of 10 Years of Credited Service (which requirement may be waived
unilaterally only by the Board of Directors or the Committee); or

 

(c) Completion of 5 years as an Executive under the Plan and/or the Management
Plan (which requirement may be waived unilaterally only by the Board of
Directors or the Committee).

 

2.28 Person

“Person” means any individual, partnership, joint venture, association, joint
company, corporation, trust, limited liability company, unincorporated
organization, a group, a government or other department, agency or political
subdivision thereof or any other person or entity as contemplated by the
Exchange Act.

 

2.29 Plan

“Plan” means The First American Financial Corporation Executive Supplemental
Benefit Plan. The Plan was originally named The First American Financial
Corporation Executive Supplemental Benefit Plan and took its current name
effective as of May 12, 2000, to reflect the change in the name of the Company.

 

2.30 Pre-Retirement Death Benefit

“Pre-Retirement Death Benefit” means the benefit payable, as set forth in
Article 4, to the Beneficiary of an Executive who dies prior to the commencement
of his Retirement Income Benefit.

 

2.31 Retirement Income Benefit

“Retirement Income Benefit” means 1/12 of the benefit described in Article 3
payable as a monthly annuity.

© Copyright 2010

 

8



--------------------------------------------------------------------------------

2.32 Separation from Service

“Separation from Service” means the date on which an Executive who ceases to be
an Employee or otherwise separates from the service of the Company or an
Affiliate on account of the Executive’s retirement, death or other termination
of employment. Whether or not an Executive has incurred a Separation from
Service will be based on all surrounding relevant circumstances, including, but
not limited to, the reasonable belief of both the Executive and the Company (or
Affiliate) that the Executive will perform no future services for the Company or
an Affiliate whether as an Employee, as a contractor or in any other capacity.
For purposes of this defined term, no Separation from Service will be deemed to
have occurred if the Executive transfers employment from the Company or an
Affiliate to another member of the Company’s Code section 414 controlled group.
For this purpose, controlled group membership will include the Company and all
Affiliates.

Notwithstanding the foregoing, the Plan will treat an anticipated permanent
reduction in the level of bona fide services provided by the Executive to the
Company or an Affiliate as a Separation from Service provided that it is
reasonable for the Company or the Affiliate to anticipate that the Executive’s
reduced level of bona fide services will not exceed 49 percent of the average
level of bona fide services provided by such Executive within the immediately
preceding applicable 36 months within the meaning of Treasury Regulations
section 1.409A-1(h)(1)(ii).

The commencement of the Retirement Income Benefit, described in Article 3 and
subject to the six-month payment delay set forth at Plan section 3.5, will be
deemed to be on account of the Executive’s Separation from Service provided that
the Retirement Income Benefit commences no later than the end of the calendar
year in which the Separation from Service occurs or, if later, within 2 1/2
months following such Separation from Service provided that the Executive cannot
designate the taxable period in which such Retirement Income Benefit shall
commence.

 

2.33 Specified Employee

“Specified Employee” means an Executive qualifying as a “key employee” for
purposes of Code section 416 (determined without regard to Code section
416(i)(5)) by satisfying any one of the following conditions at any time during
the 12-month period ending on each December 31 (“Identification Date”):

 

(a) The Executive is among the top-paid 50 officers of the Company with annual
compensation (within the meaning of Code section 415(c)(3)) in excess of
$145,000 (subject to cost-of-living adjustments);

 

(b) The Executive is a five-percent owner; or

 

(c) The Executive is a one-percent owner and has annual compensation in excess
of $150,000.

If an individual is a key employee as of an Identification Date, including an
individual who acknowledges his Specified Employee status to the Company
immediately prior to the date his Retirement Income Benefit commences, the
individual shall be treated as a Specified Employee for the 12-month period
beginning on April 1 following the Identification Date. For the limited

© Copyright 2010

 

9



--------------------------------------------------------------------------------

purpose of applying the “one-percent” and “five-percent” ownership rules,
ownership is determined with respect to the entity for which the Employee
provides services. The Code’s controlled and affiliated service group rules do
not apply when determining an Executive’s ownership interests. Notwithstanding
the foregoing, an individual shall not be treated as a Specified Employee unless
any stock of the Company or any Affiliate is publicly traded on an established
securities market or otherwise.

For purposes of making its annual Specified Employee determination, the Company
shall consider compensation treated as recognizable pay under the definition of
pay commonly referred to as “general Code section 415 pay.”

Notwithstanding the above, the Company may (but is not required to) adopt an
alternative method for identifying Specified Employees, provided such method
satisfies the requirements set forth at Treasury Regulations section
1.409A-1(i)(5).

 

2.34 Spouse

“Spouse” means with respect to an Executive, a person of the opposite sex from
the Executive, who is the Executive’s husband or wife (as applicable) under
applicable state law to whom the Executive has been legally married during the
12-month period immediately preceding the Executive’s date of death, if such
death is earlier than the Executive’s Early, Normal or Deferred Retirement Date,
or the person to whom the Executive is married as of his Annuity Starting Date.
No individual, including an individual of the opposite sex, shall be the Spouse
of an Executive on account of the fact that the individual is registered as the
domestic partner of the Executive under state law, even if state law provides
that the domestic partners shall have the same rights, protections, and
benefits, under state law, as married persons. No individual shall be the Spouse
of an Executive unless the person would be treated as the “Spouse” of the
Executive under 1 USC section 7 (relating to the definition of a “Spouse” for
purposes of federal law, as added by the Defense of Marriage Act).

 

2.35 Surviving Spouse

“Surviving Spouse” means the Spouse of a deceased Executive who was the Spouse
to whom the Executive was married at the time that Plan benefits commenced and
who is living at the time of the Executive’s death after benefit commencement.

 

2.36 Years of Credited Service

“Year of Credited Service” means years of benefit service as defined in Article
3 of the Basic Plan, but without regard to the Basic Plan’s freezing of Benefit
Service as of April 30, 2008. In making this determination, however, the
provisions of Plan section 9.4 relating to leaves of absence shall control over
any contrary provisions in the Basic Plan.

© Copyright 2010

 

10



--------------------------------------------------------------------------------

Article 3. Retirement Income Benefits

 

3.1 Eligibility to Participate

Subject to Plan section 5.2, each Executive who either:

 

(a) Reaches his Normal Retirement Date while an Executive employed by an
Employer and retires on or after such date; or

 

(b) Retires on or after his Early Retirement Date but prior to reaching Normal
Retirement Date,

shall be eligible to receive a Retirement Income Benefit under this Plan upon
the Executive’s Separation from Service.

(c) Notwithstanding anything in the Plan to the contrary, if the Board of
Directors or its designee so authorizes, an Executive may be employed as a dual
employee of the Company and FAC. In such event, such Executive shall only be
eligible to receive a Retirement Income Benefit under this Plan upon such
Executive’s Separation from Service.

In the event of such authorized dual employment, upon such Executive’s
Separation from Service, to the extent that such Executive’s Final Average
Compensation covers the period of dual employment in question, such Executive’s
benefit shall include only that Covered Compensation attributable to service
performed for that Employer. Furthermore, only one-half of Covered Compensation
attributable to periods of service with the Company prior to the Effective Date
shall be treated as Covered Compensation for purposes of the Plan. For the
avoidance of doubt, Covered Compensation allocable to periods prior to FAC’s
spin-off of its financial services businesses, consisting primarily of its title
insurance and specialty insurance reporting segments, to FinCo, shall be
allocated equally between this Plan and to a plan substantially similar to the
Plan sponsored by FAC.

 

3.2 Normal Retirement

Subject to Plan section 3.5 and to the Executive’s execution of (1) a separation
agreement within sixty (60) days following his Separation from Service and
(2) annual written certification within thirty (30) days following the end of
each year that he is not in Competition with the Company or any Affiliate, each
in the form prescribed by the Committee or its designee, an Executive who incurs
a Separation from Service (subject to Article 4 if such Separation from Service
is as a result of a death) on or after his Normal Retirement Date shall be
entitled to a Retirement Income Benefit equal to 15% of his Final Average
Compensation and payable in the form of a Joint and Survivor Annuity commencing
on the last day of the month following the month in which the Executive’s
Separation from Service occurs.

Notwithstanding the foregoing, an Executive’s Retirement Income Benefit shall be
reduced by the amount of any payments that are required to be made to a Spouse,
former Spouse, child, or other dependant pursuant to:

© Copyright 2010

 

11



--------------------------------------------------------------------------------

(a) A valid state domestic relations order that is a judgment, decree, or order
under state community property or domestic relations law and that relates to the
provision of child support, alimony, or marital property rights of an
Executive’s Spouse, child or other dependent; or

 

(b) In the event of a divorce and after the divorce decree has been issued, a
property settlement signed by the Executive, the Executive’s former Spouse, and
any other individual named within the agreement to receive Plan funds.

 

3.3 Early Retirement

Subject to Plan section 3.5 and to the Executive’s execution of (1) a separation
agreement within sixty (60) days following his Separation from Service and
(2) annual written certification within thirty (30) days following the end of
each year that he is not in Competition with the Company, or any Affiliate, each
in the form prescribed by the Committee or its designee, an Executive who incurs
a Separation from Service prior to his Normal Retirement Date, but after
reaching his Early Retirement Date, shall be entitled to a Retirement Income
Benefit payable in the form of a Joint and Survivor Annuity commencing on the
last day of the month following the month in which the Executive’s Separation
from Service occurs equal to:

 

(a) The Retirement Income Benefit that the Executive would have received under
Plan section 3.2 above had his date of Separation from Service been on or after
the Executive’s Normal Retirement Date;

 

(b) Reduced by the product of 5.952% and the number of years (rounded up) by
which the Executive’s Separation from Service precedes his Normal Retirement
Date.

 

3.4 Disabled Executive

A Disabled Executive shall be deemed to be an Executive during the period of his
Disability and shall continue to be eligible for early retirement benefits under
Plan section 3.3, normal retirement benefits under Plan section 3.2 and a
Pre-Retirement Death Benefit under Article 4, and shall be credited with Years
of Credited Service for such period regardless of the nonperformance of services
for the Company or an Affiliate. A Disabled Executive’s benefit payments, if
any, under this Plan will commence to a vested Executive only upon his
Separation from Service. For avoidance of doubt, if an Executive is receiving
benefits that are affected in any manner as a result of being a Disabled
Executive, then the period used to calculate such Executive’s “Final Average
Compensation” means the Executive’s average one-year Covered Compensation for
the five-year period ending on December 31 of the calendar year immediately
preceding the calendar year in which the Executive has a Separation from Service
and shall not include any year during which the Executive is Disabled or is
otherwise being credited with Years of Credited Service while not serving as an
employee of an Employer.

 

3.5 Six-Month Delay for Specified Employees

If an Executive is determined by the Committee to be a Specified Employee,
payment of the Executive’s Retirement Income Benefit will not commence prior to
the last day of the month following the six-month anniversary of the Executive’s
Separation from Service. Additionally,

© Copyright 2010

 

12



--------------------------------------------------------------------------------

an Executive must notify the Company to affirm whether or not he is a Specified
Employee by virtue of the one-percent and five-percent ownership thresholds set
forth at Treasury Regulations section 1.409A-1(i) and the Company will not be
responsible for any consequences to the Executive as a result of Executive’s
failure to so notify the Company. If an Executive’s normal, early or deferred
Retirement Income Benefit is subject to this six-month delay, the Executive will
be entitled to receive a one-time lump sum payment equal to the annuity payments
delayed by the above six-month delay. The above six-month delay will not apply
for determining when survivor benefits to a Beneficiary may commence in the
event of an Executive’s death.

 

3.6 Rehired Executive Not In Pay Status

An Executive who has a Separation from Service before he is In Pay Status and
subsequently is re-employed by the Company or an Affiliate shall not resume his
status as an Executive unless approved by the Committee.

 

3.7 Rehired Executive In Pay Status

An Executive who is In Pay Status following a Separation from Service and is
subsequently re-employed by the Company or an Affiliate shall remain In Pay
Status.

© Copyright 2010

 

13



--------------------------------------------------------------------------------

Article 4. Pre-Retirement Death Benefit

The Beneficiary of an Executive who dies:

 

(a) While an Executive, or

 

(b) After Separation from Service with a vested Retirement Income Benefit, but
prior to commencement of payment of his Retirement Income Benefit,

shall be entitled to receive a Pre-Retirement Death Benefit consisting of 10
annual amounts, each equal to 50% of the Executive’s Final Average Compensation,
commencing as soon as practicable after the Executive’s death, including
following the death of an Executive who is also a Specified Employee.
Commencement of the Beneficiary’s Pre-Retirement Death Benefit will begin in the
same calendar year as the Executive’s death, or, to the extent distribution in
the same calendar year is not administratively practicable, then in no event
more than 2 1/2 months into the next successive calendar year.

© Copyright 2010

 

14



--------------------------------------------------------------------------------

Article 5. Vesting of Benefits

 

5.1 General Rule

An Executive will be 100% vested in his Retirement Income Benefit if he is an
Executive on or after attaining his Early Retirement Date or Normal Retirement
Date and will be 100% vested in his Pre-Retirement Death Benefit if he dies
while an Executive.

 

5.2 Change of Control

 

(a) All Executives shall be 100% vested in all of their Plan benefits upon a
Change of Control. Such benefits shall be determined in accordance with the
provisions of the Plan as in effect on the date of the Change of Control,
regardless of subsequent amendments to or a complete termination of the Plan.

 

(b) Notwithstanding any other provision of the Plan and subject to Plan section
3.5, an Executive who incurs a Separation from Service after a Change of Control
shall be entitled to a Retirement Income Benefit in the form of a Joint and
Survivor Annuity commencing on the last day of the month following such
Separation from Service equal to the Retirement Income Benefit that the
Executive would have been entitled to receive under Plan section 3.2 as if he
had attained his Normal Retirement Date on the date of the Executive’s
Separation from Service.

 

5.3 Forfeiture in the Event of Competition

 

(a) In the event an Executive who has not attained his Early Retirement Date
prior to September 1, 2005, engages in Competition (as defined below) with the
Company or an Affiliate on or after September 1, 2005, such Executive and his
Beneficiary shall forfeit all right, title and interest in and to any benefits
payable under the Plan.

 

(b) In the event an Executive who has attained his Early Retirement Date but has
not attained his Normal Retirement Date prior to September 1, 2005, engages in
Competition with the Company or an Affiliate on or after September 1, 2005, such
Executive and his Beneficiary shall not be entitled to receive the Retirement
Income Benefit described in Plan section 3.2 or the Pre-Retirement Death Benefit
described in Article 4 and shall not accrue any additional benefits pursuant to
the terms of the Plan on or after September 1, 2005, and shall only be entitled
to those benefits that the Executive would have been entitled to had he incurred
a Separation from Service on September 1, 2005.

 

(c) “Involvement” means the Executive’s relationship with, or provision of
services to or for, a Competing Business in any manner whatsoever, directly or
indirectly, including, without limitation, as a shareholder, member, partner,
director, officer, manager, investor, organizer, founder, employee, consultant,
advisor, independent contractor, owner, trustee, beneficiary, co-venturer,
lender, distributor or agent, or in any other capacity. The ownership of less
than a 2% equity or debt interest in a corporation whose equity securities are
publicly traded in a recognized stock exchange or traded in the over-the-

© Copyright 2010

 

15



--------------------------------------------------------------------------------

counter market shall not be deemed Involvement with a Competing Business under
this Plan, even though the corporation may be a competitor of the Company or an
Affiliate.

 

(d) Nothing in this Plan section 5.3 restrains an Executive in any way from
engaging in any lawful profession, trade or business of any kind. Rather, this
Plan section 5.3 provides for a forfeiture of certain benefits in the event of
Competition with the Company or an Affiliate.

© Copyright 2010

 

16



--------------------------------------------------------------------------------

Article 6. Funding of Benefits

The Plan shall be unfunded. All benefits payable under the Plan shall be paid
from the Company’s general assets, and nothing contained in the Plan shall
require the Company to set aside or hold in trust any funds for the benefit of
an Executive or his Beneficiary, who shall have the status of a general
unsecured creditor with respect to the Company’s obligation to make payments
under the Plan. Any funds of the Company available to pay benefits under the
Plan shall be subject to the claims of general creditors of the Company and may
be used for any purpose by the Company.

Notwithstanding anything herein to the contrary, if the Board of Directors or
its designee so authorizes, an Affiliate of the Company may be designated as a
“Participating Company” (as defined below). Such Participating Company and its
Subsidiaries shall be treated under the Plan in the same manner as an Affiliate
of the Company; provided, however, that all benefits payable under the Plan to
Employees of such Participating Company and its Subsidiaries shall be paid from
the general assets of that Participating Company, rather than from the general
assets of the Company, unless the Committee or its designee determines in its
sole discretion that the Company shall pay such benefits.

As an express condition of its of adoption of the Plan, each Participating
Company agrees to each of the following conditions:

 

(a) The Participating Company is bound by the terms and conditions of the Plan
as the Company or the Committee may reasonably require;

 

(b) The Participating Company must comply with all requirements and employee
benefit rules of the Code, ERISA and applicable regulations for nonqualified
retirement plans;

 

(c) The Participating Company acknowledges the authority of the Company and the
Committee to review the Participating Company’s compliance with the Plan
procedures and to require changes in such procedures as the Company and the
Committee may reasonably deem appropriate;

 

(d) The Participating Company authorizes the Company and the Committee to act on
its behalf with respect to matters pertaining to the Plan, including making any
and all Plan amendments;

 

(e) The Participating Company will cooperate fully with Plan officials and
agents by providing information and taking actions as directed by the Committee
or the Company so as to allow for the efficient administration of the Plan; and

 

(f) The Participating Company’s status as a Participating Company is expressly
conditioned on its being and continuing to be an Affiliate of the Company.

For purposes of the Plan, “Participating Company” shall mean an Affiliate whose
governing body, with the approval of the Board of Directors or its designee,
adopts the Plan for certain of its employees.”

© Copyright 2010

 

17



--------------------------------------------------------------------------------

In addition, for purposes of the Plan, “Subsidiary” shall mean, with respect to
a Participating Company:

Any entity or organization that, together with the Participating Company, is
part of a controlled group of corporations, within the meaning of Code sections
414(b) and 1563(a)(1); provided, however, that for purposes of this definition,
the term “Subsidiary” shall be interpreted such that the phrase “at least 50
percent” will be substituted for the phrase “at least 80 percent” in each place
that it appears in Code section 1563. Additionally, an entity shall be a
Subsidiary only during the period when the entity has the required relationship,
as described herein, with the Participating Company.

© Copyright 2010

 

18



--------------------------------------------------------------------------------

Article 7. Plan Administration

 

7.1 Committee

 

(a) Except as otherwise provided in the Plan, the Committee shall be the
administrator of the Plan, within the meaning of ERISA section 3(16)(A). The
Committee shall generally administer the Plan.

 

(b) The Committee may be composed of as many members as the Board of Directors
may appoint in writing from time to time. The Board of Directors may also
delegate to another person the power to appoint and remove members of the
Committee.

 

(c) The Company by action of an officer or the Chairperson of the Committee, or
if there is no Chairperson, then by unanimous consent of the members of the
Committee, may appoint Committee members from time to time. Members of the
Committee may, but need not, be Employees.

 

(d) A member of the Committee may resign by delivering his written resignation
to the Committee. The resignation shall be effective as of the date it is
received by the Committee or such other later date as is specified in the
resignation notice. A Committee member may be removed at any time and for any
reason by the Company by action of any of its officers, the Chairman of the
Committee, or by unanimous consent of the remaining members of the Committee.
Any Employee appointed to the Committee shall automatically cease to be a member
of the Committee, effective on the date that he ceases to be an Employee, unless
the Chairman of the Committee, an officer of the Company, or all of the
Committee members unanimously specify otherwise in writing.

 

7.2 Operation of the Committee

 

(a) A majority of the members of the Committee at the time in office shall
constitute a quorum for the transaction of business. All resolutions adopted and
other actions taken by the Committee at any meeting shall be by the vote of a
majority of those present at any such meeting. Upon the concurrence of all of
the members in office at the time, action by the Committee may be taken
otherwise than at a meeting.

 

(b) The members of the Committee may elect one of their members as Chair and may
elect a Secretary who may, but need not, be a member of the Committee.

 

(c) The members of the Committee may authorize one or more of their members or
any agent to execute or deliver any instrument or instruments on their behalf.
The members of the Committee may allocate any of the Committee’s powers and
duties among individual members of the Committee.

 

(d) The Committee may appoint one or more subcommittees and delegate any of its
discretionary authority and such of its powers and duties, as it deems desirable
to any such subcommittee. The members of any such subcommittee shall consist of
such persons as the Committee may appoint.

© Copyright 2010

 

19



--------------------------------------------------------------------------------

(e) All resolutions, proceedings, acts, and determinations of the Committee,
with respect to the administration of the Plan, shall be recorded; and all such
records, together with such documents and instruments as may be necessary for
the administration of the Plan, shall be preserved by the Committee.

 

(f) Subject to the limitations contained in the Plan, the Committee shall be
empowered from time to time in its discretion to establish rules for the
exercise of the duties imposed upon the Committee under the Plan.

 

7.3 Agents

 

(a) The Board of Directors, the Company, or the Committee may delegate such of
its powers and duties as it deems desirable to any person, in which case every
reference herein made to the Board of Directors, Company, or the Committee (as
applicable) shall be deemed to mean or include the delegated persons as to
matters within their jurisdiction.

 

(b) The Board of Directors, the Company, or the Committee may also appoint one
or more persons or agents to aid it in carrying out its duties and delegate such
of its powers and duties as it deems desirable to such persons or agents.

 

(c) The Board of Directors, the Company, or the Committee may employ such
counsel, auditors, and other specialists and such clerical and other services as
it may require in carrying out the provisions of the Plan, with the expenses
therefore paid, as provided in Plan section 7.4.

 

7.4 Compensation and Expenses

 

(a) A member of the Committee shall serve without compensation for services as a
member. Any member of the Committee may receive reimbursement of expenses
properly and actually incurred in connection with his services as a member of
the Committee, as provided in this Article 7.

 

(b) All expenses of administering the Plan shall be paid by the Company.

 

7.5 Committee’s Powers and Duties

Except as otherwise provided in this Plan, the Company shall have responsibility
for any settlor duties, powers or functions (e.g., the right to amend and
terminate the Plan) and except as otherwise provided in the Plan, the Committee
shall have responsibility for the general administration of the Plan and for
carrying out its provisions. The Committee shall have such powers and duties as
may be necessary to discharge its functions hereunder, including the following:

 

(a) To establish rules, policies, and procedures for administration of the Plan;

 

(b) To construe and interpret the Plan, to decide all questions of eligibility,
and to determine the amount, manner, and time of payment of any benefits
hereunder;

© Copyright 2010

 

20



--------------------------------------------------------------------------------

(c) To make a determination as to the right of any person to a benefit and the
amount thereof;

 

(d) To obtain from the Company such information as shall be necessary for the
proper administration of the Plan;

 

(e) To prepare and distribute information explaining the Plan;

 

(f) To keep all records necessary for the operation and administration of the
Plan;

 

(g) To prepare and file any reports, descriptions, or forms required by the Code
or ERISA; and

 

(h) To designate or employ agents and counsel (who may also be persons employed
by the Company) and direct them to exercise the powers of the Committee.

 

7.6 Committee’s Decisions Conclusive/Exclusive Benefit

The Committee shall have the exclusive right and discretionary authority to
interpret the terms and provisions of the Plan and to resolve all questions
arising thereunder, including the right to resolve and remedy ambiguities,
inconsistencies, or omissions in the Plan, provided, however, that the
construction necessary for the Plan to conform to the Code and ERISA shall in
all cases control. Benefits under this Plan will be paid only if the Committee
decides in its discretion that the Executive, Surviving Spouse or Beneficiary is
entitled to them. The Committee shall endeavor to act in such a way as not to
discriminate in favor of any class of Executives or other persons. Any and all
disputes with respect to the Plan that may arise involving Executives will be
referred to the Committee, and its decisions shall be final, conclusive, and
binding. All findings of fact, interpretations, determinations, and decisions of
the Committee in respect of any matter or question arising under the Plan shall
be final, conclusive, and binding upon all persons, including, without
limitation, Executives, and any and all other persons having, or claiming to
have, any interest in or under the Plan and shall be given the maximum possible
deference allowed by law.

The Committee shall administer the Plan for the exclusive benefit of Executives
and their Beneficiaries.

 

7.7 Indemnity

 

(a) The Company (including any successor employer, as applicable) shall
indemnify and hold harmless each of the following persons (“Indemnified
Persons”) under the terms and conditions of subsection (b).

 

  (1) The Committee; and

 

  (2) Each Employee, former Employee, current and former members of the
Committee, or current or former members of the Board of Directors who have, or
had, responsibility (whether by delegation from another person, an allocation of
responsibilities under the terms of this Plan document, or otherwise) for a
fiduciary duty, a non-fiduciary settlor function (such as deciding whether to

© Copyright 2010

 

21



--------------------------------------------------------------------------------

approve a plan amendment), or a non-fiduciary administrative task relating to
the Plan.

 

(b) The Company shall indemnify and hold harmless each Indemnified Person
against any and all claims, losses, damages, and expenses, including reasonable
attorneys’ fees and court costs, incurred by that person on account of his good
faith actions or failures to act with respect to his responsibilities relating
to the Plan. The Company’s indemnification shall include payment of any amounts
due under a settlement of any lawsuit or investigation, but only if the Company
agrees to the settlement.

 

  (1) An Indemnified Person shall be indemnified under this Plan section 7.7
only if he notifies an Appropriate Person (defined below) at the Company of any
claim asserted against or any investigation of the Indemnified Person that
relates to the Indemnified Person’s responsibilities with respect to the Plan.

 

  (A) An “Appropriate Person” is one or more of the following individuals at the
Company:

 

  (i) The Chief Executive Officer,

 

  (ii) The Chief Financial Officer, or

 

  (iii) Its General Counsel.

 

  (B) The notice may be provided orally or in writing. The notice must be
provided to the Appropriate Person promptly after the Indemnified Person becomes
aware of the claim or investigation. No indemnification shall be provided under
this Plan section 7.7 to the extent that the Company is materially prejudiced by
the unreasonable delay of the Indemnified Person in notifying an Appropriate
Person of the claim or investigation.

 

  (2) An Indemnified Person shall be indemnified under this Plan section 7.7
with respect to attorneys’ fees, court costs, or other litigation expenses or
any settlement of such litigation only if the Indemnified Person agrees to
permit the Company to select counsel and to conduct the defense of the lawsuit
and agrees not to take any action in the lawsuit that the Company believes would
be prejudicial to the Company’s interests.

 

  (3) No Indemnified Person, including an Indemnified Person who is a former
Employee, shall be indemnified under this Plan section 7.7 unless he makes
himself reasonably available to assist the Company with respect to the matters
in issue and agrees to provide whatever documents, testimony, information,
materials, or other forms of assistance that the Company shall reasonably
request.

 

  (4) No Indemnified Person shall be indemnified under this Plan section 7.7
with respect to any action or failure to act that is judicially determined to
constitute or be attributable to the gross negligence or willful misconduct of
the Indemnified Person.

© Copyright 2010

 

22



--------------------------------------------------------------------------------

  (5) Payments of any indemnity under this Plan section 7.7 shall only be made
from assets of the Company. The provisions of this Plan section 7.7 shall not
preclude or limit such further indemnities or reimbursement under this Plan as
allowable under applicable law, as may be available under insurance purchased by
the Company, or as may be provided by the Company under any by-law, agreement or
otherwise, provided that no expense shall be indemnified under this Plan section
7.7 that is otherwise indemnified by the Company, by an insurance contract
purchased by the Company, or by this Plan.

 

7.8 Insurance

The Committee may authorize the purchase of insurance to cover any liabilities
or losses occurring by reason of the act or omission of any Committee member or
its designee. To the extent permitted by law, the Committee may purchase
insurance covering any member (or its designee) for any personal liability of
such Committee member (or its designee) with respect to any administrative
responsibilities under this Plan. Any Committee member (or its designee) may
also purchase insurance for his own account covering any personal liability
under this Plan.

 

7.9 Notices

Each Executive shall be responsible for furnishing to the Company his current
address. The Executive shall also be responsible for notifying the Company of
any change in the above information. If an Executive does not provide the above
information to the Company, the Committee may rely on the address of record of
the Executive on file with the Company’s personnel office.

All notices or other communications from the Committee to an Executive (who is a
current Employee) shall be deemed given and binding upon that person for all
purposes of the Plan when delivered by e-mail to the Executive’s individually
designated e-mail address at the Company and all notices or other communications
from the Committee to an Executive (who is a former Employee) shall be deemed
given and binding upon that person for all purposes of the Plan when delivered
to, or when mailed first-class mail, postage prepaid, and addressed to that
person at his address last appearing on the Committee’s records, and the
Committee, and the Company shall not be obliged to search for or ascertain his
whereabouts.

All notices or other communications from the Executive required or permitted
under this Plan shall be provided to the person specified by the Committee,
using such procedures as are prescribed by the Committee. The Committee may
require that the oral notice or communication be provided by telephoning a
specific telephone number and, after calling that telephone number, by following
a specified procedure. Any oral notice or oral communication from an Executive
that is made in accordance with procedures prescribed by the Committee shall be
deemed to have been duly given when all information requested by the person
specified by the Committee is provided to such person, in accordance with the
specified procedures.

 

7.10 Data

All persons entitled to benefits from the Plan must furnish to the Committee
such documents, evidence, or information, as the Committee considers necessary
or desirable for the purpose of

© Copyright 2010

 

23



--------------------------------------------------------------------------------

administering the Plan, and it shall be a condition of the Plan that each such
person must furnish such information and sign such documents as the Committee
may require before any benefits become payable from the Plan.

 

7.11 Claims Procedure

All decisions made under the procedure set out in this Plan section 7.11 shall
be final, and there shall be no further right of appeal. No lawsuit may be
initiated by any person before fully pursuing the procedures set out in this
Plan section 7.11, including the appeal permitted pursuant to subsection
(c) below.

 

(a) The right of an Executive or any other person entitled to claim a benefit
under the Plan (collectively “Claimants”) to a benefit shall be determined by
the Committee, provided, however, that the Committee may delegate its
responsibility to any person.

 

  (1) The Claimant (or an authorized representative of a Claimant) may file a
claim for benefits by written notice to the Committee. The Committee shall
establish procedures for determining whether a person is authorized to represent
a Claimant.

 

  (2) Any claim for benefits under the Plan, pursuant to this Plan section 7.11,
shall be filed with the Committee no later than three months after the date of
the Executive’s Separation from Service. The Committee in its sole discretion
shall determine whether this limitation period has been exceeded.

 

  (3) Notwithstanding anything to the contrary in this Plan, the following shall
not be a claim for purposes of this Plan section 7.11:

 

  (A) A request for determination of eligibility, participation, or benefit
calculation under the Plan without an accompanying claim for benefits under the
Plan. The determination of eligibility, participation, or benefit calculation
under the Plan may be necessary to resolve a claim, in which case such
determination shall be made in accordance with the claims procedures set forth
in this Plan section 7.11.

 

  (B) Any casual inquiry relating to the Plan, including an inquiry about
benefits or the circumstances under which benefits might be paid under the Plan.

 

  (C) A claim that is defective or otherwise fails to follow the procedures of
the Plan (e.g., a claim that is addressed to a party other than the Committee or
an oral claim).

 

  (D) An application or request for benefits under the Plan.

 

(b) If a claim for benefits is wholly or partially denied, the Committee shall,
within a reasonable period of time, but no later than 90 days after receipt of
the claim, notify the Claimant of the denial of benefits. If special
circumstances justify extending the period up to an additional 90 days, the
Claimant shall be given written notice of this extension

© Copyright 2010

 

24



--------------------------------------------------------------------------------

within the initial 90-day period, and such notice shall set forth the special
circumstances and the date a decision is expected. A notice of denial

 

  (1) Shall be written in a manner calculated to be understood by the Claimant;
and

 

  (2) Shall contain

 

  (A) The specific reasons for denial of the claim;

 

  (B) Specific reference to the Plan provisions on which the denial is based;

 

  (C) A description of any additional material or information necessary for the
Claimant to perfect the claim, along with an explanation as to why such material
or information is necessary; and

 

  (D) An explanation of the Plan’s claim review procedures and the time limits
applicable to such procedures, including a statement of the Claimant’s right to
bring a civil action under ERISA section 502(a) following an adverse
determination on review.

 

(c) Within 60 days of the receipt by the Claimant of the written denial of his
claim or, if the claim has not been granted, within a reasonable period of time
(which shall not be less than the 90 or 180 days described in subsection
(b) above), the Claimant (or an authorized representative of a Claimant) may
file a written request with the Committee that it conduct a full review of the
denial of the claim. In connection with the Claimant’s appeal, upon request, the
Claimant may review and obtain copies of all documents, records and other
information relevant to the Claimant’s claim for benefits (but not including any
document, record or information that is subject to any attorney–client or
work–product privilege) and may submit issues and comments in writing. The
Claimant may submit written comments, documents, records, and other information
relating to the claim for benefits. All comments, documents, records, and other
information submitted by the Claimant shall be taken into account in the appeal
without regard to whether such information was submitted or considered in the
initial benefit determination.

 

(d) The Committee shall deliver to the Claimant a written decision on the claim
promptly, but no later than 60 days after the receipt of the Claimant’s request
for such review, unless special circumstances exist that justify extending this
period up to an additional 60 days. If the period is extended, the Claimant
shall be given written notice of this extension during the initial 60-day period
and such notice shall set forth the special circumstances and the date a
decision is expected. The decision on review of the denial of the claim

 

  (1) Shall be written in a manner calculated to be understood by the Claimant;

 

  (2) Shall include specific reasons for the decision;

 

  (3) Shall contain specific references to the Plan provisions on which the
decision is based;

© Copyright 2010

 

25



--------------------------------------------------------------------------------

  (4) Shall contain a statement that the Claimant is entitled to receive, upon
request and free of charge, reasonable access to, and other information relevant
to the Claimant’s claim for benefits. Whether a document, record, or other
information is relevant to a claim for benefits shall be determined by reference
to U.S. Department of Labor Regulations section 2560; and

 

  (5) Shall contain a statement of the Claimant’s right to bring a civil action
under ERISA section 502(a) following an adverse determination on review.

 

(e) No lawsuit may be initiated by any person before fully pursuing the
procedures set out in this Plan section 7.11, including the appeal permitted
pursuant to subsection (c) above. In addition, no legal action may be commenced
later than 365 days subsequent to the date of the written response of the
Committee to a Claimant’s request for review pursuant to subsection (d) above.

 

7.12 Effect of a Mistake

In the event of a mistake or misstatement as to the eligibility, participation,
or service of any Executive or the amount of payments made or to be made to an
Executive, the Committee shall, if possible, cause to be withheld or accelerated
or otherwise make adjustment of the amounts of payments as will, in its sole
judgment, result in the Executive receiving the proper amount of payments under
the Plan.

© Copyright 2010

 

26



--------------------------------------------------------------------------------

Article 8. Amendment and Termination

 

8.1 Amendment and Termination Generally

The Plan may be amended or terminated by the Company, acting through its Board
of Directors (or the Compensation Committee or other designee of the Board of
Directors) at any time. Notwithstanding the preceding sentence, benefits may be
distributed to Executives on account of the termination only if:

 

(a) The termination does not occur proximate to a downturn in the financial
health of the Company;

 

(b) All nonqualified defined benefit nonaccount-based retirement plans
maintained by the Company and all Affiliates that would be aggregated with the
Plan under Code section 409A are terminated when the Plan is terminated;

 

(c) No payments are made within 12 months after the date when the Company takes
all steps necessary to terminate and liquidate the Plan, other than payments
made pursuant to the Plan’s otherwise applicable distribution provisions;

 

(d) All benefits are distributed within 24 months after the date when the
Company takes all steps necessary to terminate and liquidate the Plan; and

 

(e) Neither the Company nor any Affiliate establishes a new nonqualified,
nonaccount-based plan that would be aggregated with the Plan under Code section
409A at any time within three years after the date when the Company takes all
steps necessary to terminate and liquidate the Plan.

Such amendment or termination may modify or eliminate any benefits hereunder
other than a benefit that is In Pay Status, or the vested portion of a benefit
that is not In Pay Status.

 

8.2 Amendment and Termination Following a Change of Control

Notwithstanding the Company’s general right to amend or terminate the Plan at
any time, the Company, including any successor entity to the Company, may not
amend or terminate this Plan in any manner following a Change of Control that
would adversely affect the rights of an Executive to benefits under this Plan to
the extent such rights are vested as of, or as a result of, such Change of
Control.

© Copyright 2010

 

27



--------------------------------------------------------------------------------

Article 9. Miscellaneous

 

9.1 No Enlargement of Employee Rights

This Plan is strictly a voluntary undertaking on the part of the Company and
shall not be deemed to constitute a contract between the Company and any
Employee or to be consideration for, or an inducement to, or a condition of, the
employment of any Employee. Nothing contained in the Plan shall be deemed to
give any Employee the right to be retained in the service of the Company or any
Affiliate or to interfere with the right of any of them to discharge or retire
any person at any time. No one shall have any right to benefits, except to the
extent provided in this Plan.

 

9.2 Benefit Agreement

The Committee shall provide to each Executive within 60 days of the date the
Executive first became an Executive a form of benefit agreement, which shall set
forth the Executive’s acceptance of the benefits provided hereunder and his
agreement to be bound by the terms of the Plan.

 

9.3 Exclusion for Suicide or Self-Inflicted Injury

Notwithstanding any other provision of the Plan, no benefits shall be paid to
any Executive, or Spouse or Beneficiary in the event of the death of the
Executive within two years of the later of the date he first became an Executive
or the date he executed the benefit agreement referred to in Plan section 9.2 as
the result of suicide or self-inflicted injury.

 

9.4 Leave of Absence

An Executive who is on an approved leave of absence with salary, or on an
approved leave of absence without salary for a period of not more than six
months, shall be deemed to be an Executive during such leave of absence. An
Executive who is on an approved leave of absence without salary for a period in
excess of six months shall be deemed to have voluntarily incurred a Separation
from Service as of the end of such six-month period, provided that, based on all
relevant facts and circumstances, neither the Executive nor the Company has a
reasonable expectation that the Executive will provide future services to the
Company or an Affiliate.

 

9.5 Termination for Good Cause

Notwithstanding any provision herein to the contrary, an Executive whose
employment with the Company or an Affiliate is terminated for Good Cause shall
not be eligible for any benefit hereunder.

 

9.6 Monthly Payments

Periodic payments hereunder shall be paid in equal monthly amounts.

© Copyright 2010

 

28



--------------------------------------------------------------------------------

9.7 Actuarial Equivalence

Actuarial equivalence hereunder shall be determined using the interest and
mortality factors adopted from time to time by the Committee. The initial
factors to be used shall be the factors used under the Basic Plan for
determining actuarial equivalence.

 

9.8 Withholding

Benefit payments hereunder shall be subject to applicable federal, state or
local withholding for taxes.

 

9.9 No Examination or Accounting

Neither this Plan nor any action taken thereunder shall be construed as giving
any person the right to an accounting or to examine the books or affairs of the
Company, or any Affiliate.

 

9.10 Records Conclusive

The records of the Company shall be conclusive in respect to all matters
involved in the administration of the Plan.

 

9.11 Section 409A

Notwithstanding any provision of this Plan to the contrary, the Committee shall
administer this Plan in a manner designed to comply with Code section 409A and
the Committee shall disregard any Plan provision if the Committee determines
that application of such Plan provision would subject the Executive to an
additional excise tax under Code section 409A(a)(1)(B).

 

9.12 Service of Legal Process

The members of the Committee (or if there is no such Committee then the Company)
are hereby designated as agent(s) of the Plan for the purpose of receiving legal
process.

 

9.13 Governing Law

The Plan shall be construed, administered, and governed in all respects under
the applicable laws of the State of California, except to the extent pre-empted
by federal law. Upon any change in the law or other determination that any term,
condition or other provision of the Plan has been altered in any way, the
Committee shall administer this Plan in accordance with such change
notwithstanding the terms of the Plan pending an amendment to this Plan.

 

9.14 Severability

If any provision of this Plan is held illegal or invalid for any reason, such
illegality or invalidity will not affect the remaining provisions; instead, each
provision is fully severable and the Plan will be construed and enforced as if
any illegal or invalid provision had never been included.

© Copyright 2010

 

29



--------------------------------------------------------------------------------

9.15 Missing Persons

The Committee shall establish rules if the Committee is unable to make payment
of a benefit due under the terms of the Plan to an Executive because the
whereabouts of the Executive cannot be ascertained.

 

9.16 Facility of Payment

Every person receiving or claiming benefits under this Plan is presumed to be
mentally competent and of age until the date on which the Committee receives a
written notice, in a form and manner acceptable to it, that such person is
mentally incompetent or a minor, and that a guardian or other person legally
vested with the care of such person or his estate has been appointed.

However, if the Committee should find that any person to whom a benefit is
payable under this Plan is unable to care for his affairs because of any
incompetency or is a minor, any payment due (unless a prior claim shall have
been made by a duly appointed legal representative) may be paid to the Spouse, a
child, a parent, or a brother or sister, or to any other person or institution
that the Committee determines to have incurred expense for such person otherwise
entitled to payment. To the extent permitted by law, any such payment so made
shall be a complete discharge of any liability therefor under the Plan.

If a guardian of the estate or other person legally vested with the care of the
estate of any person receiving or claiming benefits under the Plan is appointed
by a court of competent jurisdiction, payments shall be made to such guardian or
other person provided that proper proof of appointment and continuing
qualification is furnished in a form and manner suitable to the Committee. To
the extent permitted by law, such guardian or other person may act for the
Executive and make any election required of or permitted by the Executive under
this Plan, and such action or election shall be deemed to have been done by the
Executive, and benefit payments may be made to such guardian or other person and
any such payment shall be a complete discharge of any such liability under the
Plan.

 

9.17 General Restrictions Against Alienation

The interest of any Executive under this Plan shall not in any event be subject
to sale, assignment, or transfer, and each Executive is hereby prohibited from
anticipating, encumbering, assigning, or in any manner alienating his interest
hereunder and is without power to do so; provided, however, that this provision
shall not restrict the power or authority of the Committee, in accordance with
the applicable provisions of the Plan, to disburse funds to the legally
appointed guardian, executor, administrator, or personal representative of any
Executive or pursuant to a valid domestic relations order certified and issued
by a court of competent jurisdiction.

If any person attempts to take any action contrary to this Plan section 9.17,
such action shall be void and the Company may disregard such action and is not
in any manner bound thereby, and they shall suffer no liability for any such
disregard thereof. If the Committee is notified that any Executive has been
adjudicated bankrupt or has purported to anticipate, sell, transfer, assign, or
encumber any Plan distribution or payment, voluntarily or involuntarily, the
Committee shall

© Copyright 2010

 

30



--------------------------------------------------------------------------------

hold or apply such distribution or payment or any part thereof to, or for the
benefit of, such Executive in such manner as the Committee finds appropriate.

 

9.18 Counterparts

This Plan may be executed in any number of counterparts, each of which shall be
deemed to be an original. All the counterparts shall constitute but one and the
same instrument and may be sufficiently evidenced by any one counterpart.

 

9.19 Effect of Amendment on Vested Executives

Any Executive who met the requirements for vesting of his Retirement Income
Benefit as of October 31, 2007, shall upon Separation from Service be entitled
to receive as his Retirement Income Benefit the greater of

 

(a) The Retirement Income Benefit that such Executive would have been entitled
to receive under the Plan as it was in effect on October 31, 2007 (which, for
the avoidance of doubt, was prior to the amendments affected by the amendment
and restatement of the Plan effective November 1, 2007) and as if such Executive
had a Separation from Service on October 31, 2007 (but not for purposes of the
six-month period described at Plan section 3.5 which shall always be measured
from the actual date the Executive experienced a Separation from Service); or

 

(b) The Retirement Income Benefit that such Executive is entitled to receive
under the Plan (which, for the avoidance of doubt, is the Plan as amended and
restated effective November 1, 2007). The amendment and restatement effective
November 1, 2007, shall not result in the decrease or increase of any Retirement
Income Benefit of any Executive who is In Pay Status or any Pre-Retirement Death
Benefit being paid as of October 31, 2007.

 

9.20 Assignment

The Company shall have the right to assign its obligations under the Plan,
either in whole or in part, to any Affiliate of the Company.

© Copyright 2010

 

31



--------------------------------------------------------------------------------

In Witness Whereof, an authorized officer of the Company has signed this
document on June 1, 2010, but effective as of June 1, 2010, unless otherwise
stated herein.

 

First American Financial Corporation

By:

  

/s/ Kenneth D. DeGiorgio

Its:

   Executive Vice President

© Copyright 2010

 

32